479 So.2d 1343 (1985)
Ex parte John Barry SEAY
(In re John Barry Seay v. State of Alabama).
84-1271.
Supreme Court of Alabama.
November 1, 1985.
Gary W. Alverson, Tuscumbia, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion, 479 So.2d 1338. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON, BEATTY and HOUSTON, JJ., concur.